Title: To James Madison from Philip DePeyster, 7 April 1806 (Abstract)
From: DePeyster, Philip
To: Madison, James


                    § From Philip DePeyster. 7 April 1806, Nw York. “With pleasure I acknowledge the receipt of your package enclosing my Commission, Blank bond, Standing Instructions to Consuls, & your Circulars of the 1st. Augt. 1801, ⟨9th.⟩ April 1803 and 12th. July 1805—should you at any time have other communications to make and have not a more convenient opportunity, be pleased to address them to my Brother Mr. John DePeyster Merchant of this place he will always forward them by the first conveyance. I herewith transmit you one of the Bonds fill’d and Executed according to your Instructions.”
                